Robinson, J.
delivered the opinion of the Court.
In 1829, John Mcodemus, under whom-the appellant claims, built a mill at or near “the Little Antietam Greek,” and dug a tail-race for the use of said mill, through the lands of Valentine Mcodemus, his father.
In 1835 Valentine the father died, and devised the lands through which the race was dug, to his son Jacob, the appellee, with the following reservation however to his son John:
“ Whereas, I have deeded to myson John a tract of land equally in worth to the above said two tracts of land adjoin*536iug the same, and whereas my son John has a tail-race through part of the land which I have hereby given to my son Jacob, so it is my will that my son John shall have the right to said race, he and his heirs forever, although my son John shall not at any time'make said race deeper or in anywise larger, but shall have the liberty to clean said race when he may think proper, without doing any harm on the lands of my said son Jacob.”
There is a branch which runs through the lands thus devised to-Jacob the appellee, and empties into the race about seventy feet above the flood-gate. Ordinarily this branch is but a feeble stream, but after heavy rains the volume of water is largely increased, and quantities of sand and gravel are washed into it, and thence into the race, thus filling up the same, and backing the water upon the wheel of the mill. To prevent this, the appellant proposed to build a stone culvert over the top of the race, commencing at the point where the stream empties into the race, and extending to the flood-gates below, in order that the. water,, sand and gravel from the branch might pass through this culvert and thence into the creek below. The culvert was to rest upon stone walls to be built on each side of the race, to construct which, it was necessary for the appellant to enter with his horses, carts, and workmen upon the land of the appellee. To restrain him from so doing, and also to restrain him from constructing the culvert as proposed, the appellee applied to the Court below for a writ of injunction.
The appellant'contends, that the grant of the race itself under the will of his father, carries with it the exercise of every right, necessary to the use and enjoyment of the same. Conceding this to be true as a general rule, the difficulty here is, that it nowhere appears in this record, that the constraction of the culvert is necessary, in the- sense in which that term is used and to be understood, to the use and enjoyment of the race, On the contrary, the proof *537shows, that for more than forty years the race has served all the purposes for which it was made by occasionally clearing it out in the ordinary ivay. It may be true, that the construction of the culvert might prevent the deposit of sand and gravel from the branch into the race, and thus save the appellant the labor and expense incident to cleaning out the same. But the more fact that it might serve his convenience, confers no right upon the appellant to enter upon and use the lands of the appellee for the purpose of constructing the culvert as proposed, thereby subjecting the servient estate to an additional servitude, not warranted by the terms of the grant, nor necessary to the use of the race.
If then, the mere grant of the race itself, confers no such right, can it he inferred under the reservation in the will of Valentine bTicodemus the father? We think not. The reservation to John, under whom the appellant claims, was to clean out the race whenever it might become necessary, without doing any harm to the lands of Jacob, and by no rule of construction, can an easement thus granted by terms so express and explicit be construed as confering upon the appellant the right to enter upon the lands of the appellee with horses, carts, and workmen, for the purpose of building a stone culvert over the race. Such a construction would subject the lands of the appellee to a burden not warranted by the terms of the grant, and certainly not contemplated by the devisor himself.
Such being the case, the question is whether the appellee, was entitled to the equitable interposition of the Court? In determining this question, we do not propose to examine the many cases referred to in the argument. The law in regard to this subject, ought to be considered .as well settled in this State. In more cases than one, has this Court said, that an injunction will not lie to restrain a mere trespass, and that in order to entitle a party to the interposition of a Court of Equity, the injury complained *538of must be irreparable; or where full and adequate relief cannot be had at law; or where the trespass goes to the destruction of the property in the character in which it had been used and enjoyed; or where it was necessary to prevent multiplicity of suits in cases where the right was controverted by numerous persons, each standing on his own pretensions. White vs. Flannigan, 1 Md., 525 ; Shipley vs. Ritter, 1 Md., 408.
Now it cannot be pretended in this case, that the mere entry upon and the use of the land of the appellee, for the purpose of constructing a stone culvert over a race belonging to the appellant, is a trespass of such a character as to entitle the appellee to a writ of injunction. In no sense could the injury to he apprehended he considered as irreparable, or such as could not be compensated for by an action at law, or such as tended in any manner to interfere with or destroy the property of the appellee in the manner in which it had heen used and enjoyed. It was urged in argument that the appellee was entitled to the use of the water flowing through the race, and that the construction of the culvert, would interfere with this right. The proof shows, that the race runs through his lands, about three hundred feet, and the culvert proposed would cover only about seventy feet, thus leaving two hundred and thirty feet entirely open. • But conceding for the purposes of this case, that the appellee as owner of the land on both sides of the race, is entitled to the use of the water, provided such use be not inconsistent with the use and enjoyment of the same by the appellant, a sufficient answer to an application for a writ of injunction on this ground, will be found in the testimony of the appellee himself, in which he admits that he had never used the water in that part of-the race where the culvert was to have heen built. Moreover, the proof shows, that owing to the steep banks on ■each side of the race, the use of the water for stock was not practicable.
*539(Decided 5th March, 1875.)
In any aspect therefore in which the injury complained of may be viewed, we are of opinion there is no ground to warrant a Court of Equity to interfere by a writ of injunction. On the contrary, we think the appellee can have full and adequate relief for all the wrongs he may suffer by an action at law.
For these reasons the order below, granting the injunction will he reversed, and the hill dismissed.

Order reversed, and bill dismissed.